Citation Nr: 0520734	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  98-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability 
with alcohol abuse.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from August 1980 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In response to the appellant's request, she was scheduled to 
appear at a hearing to be held at the New York RO before a 
traveling Veterans Law Judge from the Board in May 2005.  She 
was notified of the time and place to report for this hearing 
by letter dated in April 2005; however, she failed to appear 
for this hearing.  The appellant has not explained why she 
failed to appear as scheduled for her hearing, nor has she 
requested that the hearing be rescheduled; therefore, her 
request for a Board hearing is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A chronic acquired psychiatric disorder was not present 
in service or until many years thereafter, and the veteran's 
current psychiatric disability is not etiologically related 
to service.

3.  Service connection is in effect for no disability so the 
veteran's alcohol abuse is not etiologically related to 
service-connected disability.  




CONCLUSION OF LAW

Psychiatric disability with alcohol abuse was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in the 
claimant's possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable the RO to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence on 
her behalf, and the evidence that the appellant should submit 
if she did not desire the RO to obtain the evidence on her 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated August 11, 2002, and December 10, 2003.  In 
these letters, the RO specifically informed the appellant of 
the current status of her claim and of the evidence already 
of record in support of those claim, and of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform the RO of any additional evidence which 
she thought would support her claim, so that the RO could 
attempt to obtain this additional evidence for her.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to her claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that she should submit any 
pertinent evidence in her possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded a VA examination in 
connection with the current claim, and extensive service 
medical records have also been obtained.  Neither the 
appellant nor her representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the claim was initially adjudicated by 
the RO in December 1997, long before the enactment of the 
VCAA in November of 2000.  Subsequently, extensive 
notification was accomplished in accordance with the VCAA, 
and the claim was last adjudicated in June 2004 after the 
final VCAA letter was issued in December 2003 without 
response from the appellant or her representative.  There is 
no indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
errors in its development and consideration of the claim were 
harmless.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant served on active duty from August 1980 to June 
1982.  There is no evidence to indicate, and it has not been 
contended, that the appellant engaged in combat with the 
enemy.  The service medical records are devoid of any 
relevant complaints, treatments, abnormal findings, or 
diagnoses, until August 1981, when it was reported that the 
appellant was complaining of severe nervousness due to 
personal/marital problems.  She said that she had been under 
heavy pressure, and she was referred to the Chaplain to 
discuss the possibilities of reconciliation with her husband.  
The appellant returned with similar complaints in September 
1981, and the clinical assessment was of mild tension and 
reactive depression.  She was prescribed medication, and she 
was to be referred for a psychiatric consultation.  Later in 
the same month, she was counseled following an alcohol-
related incident for which she received an Article 15.  She 
was again referred for psychiatric evaluation in November 
1981, but this apparently did not occur until April 1982, 
when she was evaluated as psychiatrically normal in 
connection with her separation from active service.  On 
mental status evaluation at that time, her behavior was 
reportedly normal; she was fully alert; her mood was 
depressed; her thought processes were clear; her thought 
content was normal; and her memory was good.  The clinical 
impression at this time was of no significant mental illness.  
It was reported on the appellant's DD Form 214, Certificate 
of Release or Discharge from Active Duty, that she was being 
prematurely separated from active service under the authority 
of Chapter 9 of Army Regulation 635-400 pertaining to alcohol 
or other drug abuse.  

The appellant's initial claim for VA disability compensation 
benefits was filed in August 1997.  She claimed entitlement 
to service connection for a "nervous condition with alcohol 
dependence."  Subsequently, based upon information supplied 
by the appellant, the RO unsuccessfully sought medical 
treatment records dating from about 1985 from Columbia-
Presbyterian Hospital in New York City.  The appellant and 
her representative were told of this request and advised to 
expedite the submission of the requested medical records.  No 
response was received from the hospital or from the appellant 
or her representative.  

The appellant was examined by a VA psychologist in September 
1997.  She said that she had never been hospitalized for 
psychiatric treatment, although she was hospitalized 
overnight in 1995 for intoxication.  She was currently 
receiving no outpatient psychiatric care, and she was taking 
no medications at that time.  She noted that she had 
previously received outpatient counseling for alcohol abuse 
at Presbyterian Hospital in Manhattan for several months.  
The appellant further reported that she was born in Germany, 
and she indicated that both parents had experienced nervous 
breakdowns: her mother was depressed and committed suicide; 
her father also abused alcohol.  She reported that she was 
lonely as a child, and that she was unable to get along with 
others while serving in the military.  She felt that she was 
unfairly passed over for promotions in service, and she also 
generally complained of verbal abuse and sexual harassment in 
service, without providing any specific information.  She had 
been married twice and had one daughter from her first 
marriage.  She was currently unemployed and was being 
supported by her current husband.  

On mental status evaluation in September 1997, the appellant 
was fully oriented.  She was alert, cooperative, and offered 
some spontaneous information.  She sat tensely; her speech 
was logical and concrete; and she appeared somewhat depressed 
with a flat affect.  She admitted to a history of alcohol 
abuse and said that she drinks a lot.  There was no history 
of drug abuse and she had no police record.  The appellant 
said that she constantly felt nervous and tense, had panic 
attacks every few days, worried a lot, and got depressed.  
She also admitted to crying spells.  She had one really bad 
spell of depression in 1995, when her father died.  She was 
phobic about heights and often irritable.  She was unsure if 
she had visual hallucinations, but denied hearing voices.  
She said that her relationship with her daughter was 
stressful.  The VA examiner commented that the appellant was 
socially isolated and moderately psychiatrically disabled, 
with no signs of organicity.  The diagnoses on this 
examination were alcohol abuse, dysthymic disorder, 
generalized anxiety disorder, and PTSD.  

In August 2002, the RO sent the appellant a PTSD 
Questionnaire requesting information to support a claim 
seeking service connection for PTSD based upon a personal 
assault in service.  This document included the notification 
of alternative sources of information required by 38 C.F.R. 
§ 3.304(f)(3).  The appellant did not respond to this 
questionnaire or to other requests for additional evidence or 
information in support of her claim.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  38 C.F.R. 
§ 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, although the appellant was treated in 
1981 for episodes of reactive depression related to 
personal/marital problems, a comprehensive psychiatric 
evaluation of the appellant in April 1982 in connection with 
her separation from active service resulted in a clinical 
impression of no significant mental illness at that time.  
Moreover, there is no post-service medical evidence of any 
psychiatric disorder until more than 15 years following her 
discharge from service or of a nexus between her dysthymic 
disorder or generalized anxiety disorder and her military 
service.  

With respect to PTSD, the Board notes that the appellant's 
original claim made no mention of PTSD.  In any event, the 
appellant has not responded to requests by the RO to provide 
specific information to enable VA to verify any stressor 
event in service.  Since the diagnosis of PTSD is based on a 
non combat stressor that has not been verified, service 
connection is not warranted for PTSD.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for psychiatric disability.

As noted above, the law precludes service connection for 
alcohol abuse on a direct basis.  Although service connection 
is not precluded for alcohol abuse resulting from service-
connected disability, the Board has determined that the 
veteran's psychiatric disability is not service connected so 
service connection is also not warranted for alcohol abuse.

secondary service connection is not precluded for alcohol 
abuse resulting from service connected disability, , service 
connection is not in effect for any disability so the 
veteran's claim for service connection for alcohol abuse must 
also fail.

 alcohol abuse is not attributable to service-connected 
disability.

Accordingly, this appeal must also be denied.  

The Board notes that the appellant was counseled in service 
following an alcohol-related incident, and that she was later 
separated from active service due to alcohol abuse.  
Likewise, she has reported a medical history of postservice 
treatments or counseling for intoxication and alcohol abuse, 
but no psychiatric hospitalizations and no psychiatric 
treatments until at least 1985, if then.  Her current chronic 
psychiatric conditions, including PTSD, do not date back to 
service and are not etiologically related to service.  It 
would thus appear that the appellant's admitted problems with 
alcohol abuse pre-dated the existence of any chronic 
psychiatric disability, and that her alcohol abuse does not 
represent a manifestation of a chronic psychiatric 
disability.  In any event, in the absence of competent 
medical evidence establishing her alcohol abuse as a symptom 
of a chronic psychiatric disability which is etiologically 
related to service, direct service connection for alcohol 
abuse is legally prohibited.  38 C.F.R. § 3.301(a).  

The preponderance of the evidence is unfavorable to the 
current claims by the appellant, and these appeals will be 
denied for that reason.  


ORDER

Service connection for psychiatric disability with alcohol 
abuse is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


